Citation Nr: 1225991	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis and degenerative disc disease of the cervical spine, currently rated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy associated with degenerative arthritis and degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a rating in excess of 10 percent for degenerative arthritis and degenerative disc disease of the cervical spine.

During the pendency of the appeal, in a May 2010 rating decision, the RO awarded service connection for left upper extremity radiculopathy associated with degenerative arthritis and degenerative disc disease of the cervical spine and assigned a separate 20 percent evaluation for that disorder, effective January 8, 2008.  As these issues are intertwined, they will both be addressed in this decision.

The Veteran cancelled his videoconference hearing scheduled in June 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Orthopedic manifestations of the Veteran's cervical spine disability are not manifested by forward flexion not greater than 30 degrees or the combined range of motion of the cervical spine of not greater than 170 degrees even taking into account his complaints of pain; there is no competent evidence of ankylosis, or associated neurological disabilities for which the Veteran has not already been evaluated that would warrant a separate compensable evaluation; nor is there evidence of incapacitating episodes having a total duration of at least 2 weeks during any 12 month period during this appeal.

2.  Prior to April 3, 2012, the Veteran's upper left extremity radiculopathy was manifested by incomplete paralysis that was no more than "mild."

3.  From April 3, 2012, the Veteran's upper left extremity radiculopathy is manifested by incomplete paralysis that is no more than "moderate."


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritis and degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5242 (2011).

2.  The criteria for a rating in excess of 20 percent for left upper extremity radiculopathy were not met prior to April 3, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

3.  The criteria for a 30 percent rating for left upper extremity radiculopathy are met from April 3, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for left upper extremity radiculopathy.  In Dingess, it was held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify as to the claim for an increased initial rating for that disorder has been satisfied.

With respect to the increased rating claim for degenerative arthritis and degenerative disc disease of the cervical spine, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  That letter also provided notice regarding ratings and effective dates of awards.  He has therefore received the general-type notice described in Vazquez-Flores.  

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records (STRs), post-service VA and private treatment records, and his lay statements of argument have been obtained.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the appeal.

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations in January 2007 (with March 2007 addendum), June 2009 (with April 2010 addendum), and April 2012.  These examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining adequate VA examinations or opinions has been met.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board will address the issues on appeal.

II. Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

With the initial rating assigned with a grant of service connection, separate ratings may be assigned for separate periods of time, based on the facts found.  This is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Hart v. Mansfield, the United States Court of Appeals for Veterans Claims (CAVC or Court) extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective September 23, 2002 and September 26, 2003. See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The Veteran's claim for increase was filed in July 2006, subsequent to these changes.  Accordingly, only the amended criteria will be employed in the adjudication of this claim.

Historically, the Veteran's STRs reflect that the Veteran reported neck pain in May 1971, while serving in Vietnam, after falling off a truck.  His January 1975 service retirement examination diagnosed degenerative arthritis of the cervical spine.  A 10 percent rating for his service-connected cervical spine has been in effect since 1975.  As noted above, he filed the current claim for increase in July 2006.

All cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Spine disabilities may be alternatively rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  A compensable rating under this Formula requires the Veteran to have experienced incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  The Veteran reported during his 2012 VA examination that he had flare-ups every three months where he has severe pain that lasts 4-5 days and he rests in a bed or chair during these episodes.  However, the 2012 examiner, while noting the Veteran's complaints, specifically found that the Veteran had not had any incapacitating episodes, as defined by VA regulation, over the last 12 months.  The Veteran denied any incapacitating episodes at the time of his 2009 VA examination.  

In this case, the medical evidence does not reflect, nor does the Veteran contend, that he has ever been prescribed bed rest for his cervical spine disability (emphasis added).  The preponderance of the evidence is against a finding that the Veteran's service-connected cervical spine disorder is manifested by incapacitating episodes as defined by VA regulation.  Thus, the Veteran's service-connected cervical spine disability will be rated using the General Rating Formula for Diseases and Injuries of the Spine, and not the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula for Diseases and Injuries of the Spine designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or for a combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Note (2) of the General Rating Formula stipulates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2) (2011).

The Board has considered rating the Veteran's cervical spine disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would also not avail the Veteran.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

The General Rating Formula does not include consideration of any neurological components of the Veteran's service-connected disability or disabilities.  Rather, Note (1) of the General Rating Formula directs that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  In this connection, the RO has already awarded the Veteran a separate 20 percent disability rating for radiculopathy of the left upper extremity, effective January 8, 2008, based on recent medical evidence demonstrating evidence of radiculopathy due to the service-connected cervical spine disorder.  See 38 C.F.R. § 4.25 (2011); Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The Board will discuss the propriety of that initial rating below.

Finally, the Board adds that when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Analysis

Schedular rating - cervical spine

The Veteran contended, when he initiated this appeal, that his degenerative arthritis and degenerative disc disease of the cervical spine is more severe than reflected by the 10 percent evaluation under Diagnostic Code 5242 (degenerative arthritis)-5243 (intervertebral disc syndrome).  As will be discussed further below, during the pendency of the appeal, a separate rating was awarded for his left upper extremity neurological disability related to his service-connected cervical spine disorder, and Board is granting a higher rating for his left upper extremity neurological disability for a portion of the appeal.

With respect to the orthopedic manifestations of the cervical spine, even when considering functional loss, his cervical forward flexion is not shown to be limited to greater than 15 degrees, but less than 30 degrees; his combined range of motion of his cervical spine is greater than 170 degrees, and he is not experiencing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The March 2007 addendum to the January 2007 VA examination noted that the Veteran had forward flexion to 40 degrees and combined range of motion was 240 degrees.  The examiner specifically noted no spasm or abnormal curvature.  Repetitive motion against resistance revealed no change in range of motion, and the examiner found no additional loss of range of motion due to painful motion, weakness, impaired endurance, fatigue, flares, or incoordination.

The April 2010 addendum to the July 2009 VA examination noted that the Veteran had forward flexion to 40 degrees without pain.  He had a combined range of motion of 306 degrees.  Following three repetitions, there was no further decrease in range of motion and there was no impaired endurance, weakened movement, or incoordination.  The Veteran reported that his neck had significantly improved since his neck surgery in March 2008 to the point where he has no more neck pain.

At his April 2012 VA examination, the Veteran had forward flexion to 40 degrees without pain.  He had a combined, pain-free range of motion of 180 degrees.  The examiner noted that the Veteran's neck pain was relatively stable since the 2009 examination; that he has moderate to severe pain on a daily basis; and he has flare-ups every three months that lasts 4-5 days and he rests in a bed or chair during those episodes.  He did not have additional limitation in range of motion after repetitive-use testing.  He had no spasm.

For the foregoing reasons, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from the orthopedic manifestations of his cervical spine disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  This is so because the evidence does not show that his forward flexion is limited to greater than 15 degrees but less than 30 degrees, or that his combined range of motion of his cervical spine is less than 170 degrees. Further, at no time during the appeal period has he had abnormal curvature of the cervical spine or muscle spasm.

Reviewing the evidence, the Board finds that the cervical spine disability picture does not more closely resemble the criteria for a 20 percent rating under Diagnostic Code 5237.  38 C.F.R. § 4.7.  As the record does not shown that at any point during the appellate period cervical motion limitation was more than slight, "staged ratings" are not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  

Schedular rating - left upper extremity radiculopathy

As discussed above, the Court in Fenderson discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Crucially, the Veteran exhibited no upper extremity radicular symptoms upon VA examination in January 2007.  The medical evidence of record does not demonstrate complaints of, or diagnoses of any neurological disability associated with the Veteran's cervical spine disorder until January 8, 2008.  

Based on a review of all of the lay and medical evidence of record discussed above, the Board finds that the Veteran's disability levels for his left upper extremity radiculopathy is shown to be no more than "mild" in severity prior to April 3, 2012, and no more than "moderate" from April 3, 2012.  Thus, staged ratings are warranted.

Rating prior to April 3, 2012

As indicated above, Note (1) of the General Rating Formula directs that any objective neurologic abnormalities associated with a veteran's service-connected cervical spine disability should be evaluated separately under an appropriate diagnostic code.  The RO has awarded the Veteran a separate 20 percent disability rating for radiculopathy of the left upper extremity.  This initial rating is effective from January 8, 2008, the date of the first medical record which noted the very recent onset of stabbing pain with radiation to the left upper extremity "after a trivial rotating movement of the neck."  The January 8, 2008 private treatment record noted decreased perception of pinprick in the left C6 dermatome distribution; decreased left biceps and brachial radialis reflex; trace left triceps reflex; and a positive left-sided Spurling sign.  Reflexes on the right were +2.  The clinical impression was acute left-sided C6 radiculopathy.  It was noted that the Veteran's neurological examination is changed from the last time he was seen in that office (October 2007) as he now had clinical evidence of acute radiculopathy.

Prior to the January 8, 2008, medical record, there was no evidence of objective neurologic abnormalities in either upper extremity that would warrant a separate rating.  The January 2007 VA examination report specifically found "[n]o upper extremity neurological signs or symptoms."  The October 2007 private treatment record noted complaints of neck pain radiating to the upper extremities associated with cramping sensation and decreasing strength in right hand grip.  Neurological examination revealed right hand grip and right biceps muscle graded 4/5 (another part of the report indicated it was graded "4 or 5.")  However, his reflexes were graded +3 in the upper extremities; muscle tone and size was normal in all extremities; and sensory examination noted positive findings only with respect to the lower extremities.  

The Board finds that the October 2007 notations with respect to right biceps and right hand grip do not warrant a separate rating for abnormal neurological manifestations of the right upper extremity.  This is so because that is the sole notation with respect to any abnormal neurological findings of the right upper extremity.  The preponderance of the evidence is against a finding of an abnormal neurological manifestations of the right upper extremity at any time during the appeal.  As noted above, the January 2007 VA examination report found no abnormal neurological findings.  Further, the January 2008 private neurological examination did not note any positive findings with respect to the right upper extremity.  Significantly, it noted muscle strength was intact and symmetrical in all 4 extremities (i.e., right biceps and hand grip were 5/5).  Further, the July 2009 VA examination report found sensory examination normal as to the right upper extremity and found strength normal (5/5) throughout with equal biceps and triceps jerks.  The examiner specified that no focal weakness was noted.  Likewise, the 2012 VA examination report specifically found that the right upper extremity was not affected by radiculopathy:  no constant or intermittent pain, no paresthesias or dysesthesias, and no numbness.  Accordingly, the preponderance of the evidence is against a finding of a separate rating for abnormal neurological manifestations of the right upper extremity.

In March 2008, the Veteran underwent anterior cervical discectomies at C3-4, C4-5, C5-6, and C6-7 with bone graft and placement of anterior plate and screws.  Subsequent 

The subsequent July 2009 VA examination noted that the Veteran reported continued numbness in the left side of the anterior chest, the upper arm, thumb, index, and middle fingers.  Sensory examination showed some decreased sensation to pinprick on the left upper extremity in the C5 and C6 dermatomal distribution.  Otherwise, the neurological examination was essentially normal.

The April 2012 VA examination noted left elbow extension 4/5 with normal reflexes, normal sensory examinations.  Moderate intermittent, usually dull, pain and numbness was found on examination of the left upper extremity and the nerve roots involved were identified as C5/C6 (upper radicular group).

The Veteran's left upper extremity radiculopathy disability is currently rated under Diagnostic Code 8512 for paralysis of the lower radicular group.  Given the 2009 and 2012 examiners both identify the upper radicular group as the group of nerves affected, the Board finds it is more appropriate to use Diagnostic Code 8510, the diagnostic code for paralysis of the upper radicular group (fifth and sixth cervical).  Diagnostic Code 8510 is more appropriate as it most closely identifies the part of the body involved.  There is no prejudice to the Veteran as the ratings are the same for both Diagnostic Codes. 

For impairments related to the major or minor extremity in the upper radicular group, a 20 percent rating is warranted for "mild" incomplete paralysis.  Where "moderate" incomplete paralysis is demonstrated, a 40 percent rating is warranted for the major extremity, and a 30 percent rating is warranted for the minor extremity.  For "severe" incomplete paralysis, a 50 percent rating is warranted for the major extremity, and a 40 percent rating is warranted for the minor extremity.  Finally, where paralysis is complete, as all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected, a 70 percent rating is warranted for the major extremity, and a 60 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.124a , Diagnostic Code 8510.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

For the reasons and bases discussed immediately below, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left upper extremity radiculopathy has manifested in more than "mild" incomplete paralysis prior to April 3, 2012.  As such, no more than a 20 percent disability rating may be assigned for the left upper extremity under Diagnostic Code 8510 during that period.  This is so because the 2009 examiner noted improvements in the neck since his March 2008 surgery; the Veteran denied pain; and his involvement was wholly sensory.  His only complaint was of numbness in the left upper extremity in three fingers, the upper arm and the chest.  On examination, the only finding was decreased sensation to pinprick, otherwise sensory and strength examination was normal.

Rating from April 3, 2012

As the April 3, 2012 examiner described the severity of the Veteran's radiculopathy of the left upper extremity as "moderate", a 30 percent rating is warranted as of that date.  [The Veteran is right-hand dominant, as noted by the 2009 VA examiner.]  Given that the Veteran's neuropathy is wholly sensory, in that it is manifested by numbness and pain, a rating in excess of "moderate" cannot be granted.  The 2012 examiner specifically noted that the Veteran did not have any other signs or symptoms of radiculopathy.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected cervical spine and radiculopathy disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for spine and neurological disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include pain with limitation of motion, and incomplete paralysis of the upper radicular group that is no more than moderate in severity.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As VA has awarded him a total (100%) schedular evaluation for coronary artery disease from the date of his claim for increase, a TDIU claim for any part of this appeal period is moot.  



ORDER

Entitlement to a rating in excess of 10 percent for orthopedic manifestations of degenerative arthritis and degenerative disc disease of the cervical spine is denied.

Entitlement to a disability rating greater than 20 percent for left upper extremity radiculopathy is denied prior to April 3, 2012.

Entitlement to a higher evaluation, to 30 percent, for left upper extremity radiculopathy is granted, from April 3, 2012, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


